Citation Nr: 1226194	
Decision Date: 07/30/12    Archive Date: 08/03/12

DOCKET NO.  09-26 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether the reduction for the disability evaluation for non-Hodgkin's lymphoma (NHL), from 100 percent to noncompensable (zero percent), effective May 1, 2008, was proper. 


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1968 to August 1970. 
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In a June 2007 rating decision, the RO proposed to reduce the evaluation for service-connected NHL from 100 percent to noncompensably disabling effective October 1, 2007.  The RO implemented that reduction in a February 2008 rating decision effective May 1, 2008.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  

The Veteran's present level of disability is at issue.  He is currently rated under Diagnostic Code 7715 for NHL.  Diagnostic Code 7715 provides that the appropriate disability rating shall be determined by mandatory examination six months after the discontinuance of cancer treatment.  See 38 C.F.R. § 4.117, Diagnostic Code 7715 (2011).  His service-connected NHL was reduced because he failed to appear/cancelled multiple examinations scheduled on his behalf by QTC.  He has explicitly indicated in various statements to VA that he does not desire to be evaluated by QTC.  He has stated that he has made appointments with the VA Medical Center (VAMC) in Washington, D.C. but does not want QTC to make examination appointments for him.  Specifically, in a January 2008 letter, the Veteran indicated that he did not give his permission to release his medical records to QTC.  

Review of the claims folder shows that the Veteran has been seen by the VAMC in Washington, D.C. on numerous occasions.  Although QTC is contracted with VA to provide examinations, it appears that the Veteran does not want his medical records released to a third party.  Furthermore, the Veteran seems amendable to be evaluated by VA.  To afford the Veteran all benefit of the doubt, the Board finds that the Veteran should be afforded the opportunity to report for an examination scheduled at a VAMC location convenient to the Veteran conducted by a VA examiner.   

Nevertheless, the Board also cautions the Veteran concerning his own responsibility to cooperate with VA in these matters.  Pursuant to 38 C.F.R. § 3.327 (2011), reexaminations will be required whenever VA determines there is a need to verify either the continued existence or the current severity of a disability.  Here, the diagnostic code applicable to rating the Veteran's disability specifically provides that his disability is subject to reexamination.  The Veteran is advised that individuals for whom reexaminations have been authorized and scheduled "are required to report for such reexaxminations."  38 C.F.R. § 3.327(a).   The Court has held that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran's duty to cooperate with VA includes reporting for and cooperating during his VA examination.

Accordingly, the case is REMANDED for the following actions:

1. Arrange for the Veteran to be examined by an appropriate VA examiner to ascertain the nature and severity of his NHL.  Any indicated studies should be performed and the examination report should comply with all AMIE protocols for rating such disabilities.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination, and the examiner must indicate on the examination report that such review was undertaken.    

Based on interview and examination of the Veteran, and review of the entire record, the examiner should identify all residual disability from the NHL (by pathology and associated impairment of function), describing in detail the severity of the symptoms.  If necessary, examinations of associated residual disabilities should be undertaken.

The examiner should also provide an opinion concerning the impact of the disability on the Veteran's ability to work. 

The examiner must explain the rationale for all opinions.  

2. Upon completion of the above, the RO should readjudicate the matter on appeal.  If the benefit sought remains denied, the Veteran should be furnished an appropriate supplemental statement of the case and afforded an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, as appropriate. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


